United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1769
                       ___________________________

                                Julio Soc-Morales

                            lllllllllllllllllllllPetitioner

                                          v.

               William P. Barr, Attorney General of United States

                           lllllllllllllllllllllRespondent
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                  ____________

                           Submitted: March 11, 2019
                             Filed: March 18, 2019
                                 [Unpublished]
                                 ____________

Before BENTON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

     Guatemalan citizen Julio Soc-Morales petitions for review of an order of the
Board of Immigration Appeals dismissing his appeal from the decision of an
immigration judge, which denied him withholding of removal.1 Having jurisdiction
under 8 U.S.C. § 1252, this court affirms.

        This court concludes that substantial evidence supports the denial of
withholding of removal because Soc-Morales did not show a clear probability that his
life or freedom would be threatened because of one of the five protected grounds. See
8 U.S.C. § 1231(b)(3)(A) (protected grounds include race, religion, nationality,
membership in a particular social group, and political opinion); De Castro-Gutierrez
v. Holder, 713 F.3d 375, 379 (8th Cir. 2013) (standard of review); Quinonez-Perez
v. Holder, 635 F.3d 342, 345 (8th Cir. 2011) (burden of proof). The group Soc-
Morales proposed, and the testimony he provided in support of that group, did not
implicate a particular social group. See Mayorga-Rosa v. Sessions, 888 F.3d 379, 383
(8th Cir. 2018) (petitioner must prove his social group was (1) composed of members
who share a common immutable characteristic, (2) defined with particularity, and (3)
socially distinct); see also Matul-Hernandez v. Holder, 685 F.3d 707, 711-13 (8th
Cir. 2012); Gaitan v. Holder, 671 F.3d 678, 682 (8th Cir. 2012).

       Because Soc-Morales did not establish membership in a particular social group,
this court declines to address his other arguments. See Mayorga-Rosa, 888 F.3d at
385.

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
       The denial of asylum and relief under the Convention Against Torture is not
before the panel. See Agha v. Holder, 743 F.3d 609, 616 (8th Cir. 2014).

                                         -2-